UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                       _________________

                                           No. 01-41159

                                       (Summary Calendar)
                                       _________________


               UNITED STATES OF AMERICA,


                                               Plaintiff-Appellee,

               versus


               BALDEMAR SAMBRANO VILLARREAL,


                                               Defendant-Appellant.



                           Appeal from the United States District Court
                                for the Eastern District of Texas
                                     USDC No. 9:91-CR-4-3

                                          October 9, 2002

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.


PER CURIAM:*

       Baldemar Sambrano Villarreal, federal prisoner number 03367-078, appeals the district

court’s order denying his motion to unseal sealed records. Villarreal states that he wishes to file an


       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
applicat ion for a writ of habeas corpus under 28 U.S.C. § 2241 challenging his conviction and

sentence. Section 2255, 28 U.S.C., provides the primary means of collaterally attacking a federal

conviction and sentence. Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000). Villarreal has not

demonstrated that he should be permitted to proceed by way of 28 U.S.C. § 2241 under the “savings

clause” of 28 U.S.C. § 2255. See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001)(reasoning that, to proceed by way of 28 U.S.C. § 2241, an applicant must show 1) that his

claims are based on a retroactively applicable Supreme Court decision that establishes that the

applicant may have been convicted of a nonexistent offense, and 2) that his claims were foreclosed

by circuit law at the time when the claims should have been raised in his trial, appeal, or first § 2255

motion).

        Villarreal previously pursued relief under 28 U.S.C. § 2255. See United States v. Villarreal,

No. 94-40319 (5th Cir. Mar. 29, 1995) (unpublished; affirming district court’s order). Because

Villarreal has not obtained leave of this court to file a second or successive 28 U.S.C. § 2255 motion,

the district court did not have jurisdiction to consider Villarreal’s motion to unseal sealed records.

See United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000)(reasoning that, because the petitioner

had not obtained leave of this court to file a second or successive § 2255 motion, the district court

did not have jurisdiction to consider the petitioner’s motion for appointment of counsel to assist in

filing of second or successive § 2255 motion). Because the district court did not have jurisdiction,

this court is also without jurisdiction and the appeal must be dismissed. See id. at 775 (dismissing

the appeal for lack of jurisdiction).

        APPEAL DISMISSED.




                                                  -2-
-3-